PER CURIAM.
Joe Haden Johnson, III, seeks certio-rari review of the same order denying his 3.850 motion for post-conviction relief that is currently pending review by this court by direct appeal. Certiorari is not available when there is an adequate remedy by appeal and Rule 3.850(g), Florida Rules of Criminal Procedure, specifically provides for the appeal of an order denying post-conviction relief.
Johnson’s attempt to seek unauthorized and dual review of the same adverse order of the trial court is an abuse of process and his petition for a writ of certiorari is dismissed. See Fla.R.App.P. 9.030(b).
PETITION DISMISSED.
DAUKSCH, COBB and PETERSON, JJ., concur.